—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered August 27, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Read as a whole, the court’s charge on accessorial liability, which included the definition set forth in Penal Law § 20.00, conveyed the appropriate standard. In context, the court’s emphasis on the phrase “intentional participation” could not have distracted the jury from the statutory definition (see, People v Johnson, 181 AD2d 509, 510, lv denied 80 NY2d 833). Concur — Tom, J.P., Mazzarelli, Sullivan, Wallach and Marlow, JJ.